DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed April 13, 2020 and the Information Disclosure Statements (IDSs) filed April 13, 2020, June 5, 2020, and March 24, 2021.

Claims 1-10 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on April 13, 2020, June 5, 2020, and March 24, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “electrode pad of provided on the wiring board” should apparently recite “electrode pad provided on the wiring board.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-10, claim 1 recites the limitation “determining quality.”  The term “quality” is a relative and subjective term which renders the claim indefinite.  The term "readily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The level of characteristics required to meet the limitation “quality” is rendered indefinite by the use of the term “quality.”  In 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 requires a fourth step as defined therein, and claim 10, that depends from and thus includes all the limitations of claim 5, recites that the fourth step is omitted.  Thus claim 10 appears to be broader than claim 5 from which it depends.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as unpatentable over CN102466787 A to Shan et al. (referred to hereafter as “Shan”) in view of U.S. Patent No. 5,475,317 to Smith (referred to hereafter as “Smith”).

Regarding claim 1, Shan teaches an inspection method for multiple light emitting diode (LED) chips {61} formed on a wafer {60}, comprising: a first step of positioning the wafer {60} above a wiring board {42} such that each electrode {610, 611} of the multiple LED chips formed on the wafer is arranged above a corresponding electrode {430, 431} 

 Regarding claim 2 (that depends from claim 1), with the combination of Smith with Shan, each electrode of the LED chips and the corresponding electrode pad {Smith 4b} of the wiring board would be electrically connected via a conductive elastic protrusion {4a} formed on the electrode pad. Regarding claim 4 (that depends from claim 1), Shan teaches an inspection device for an LED chip for use in the inspection method for LED chips according to claim 1, comprising: a wafer {60} holding unit {6} that holds a wafer on which multiple LED chips {61} are formed; a wiring board {42} holding unit {48} arranged to face the wafer holding unit, wherein the wiring board holding unit holds a wiring board provided with multiple electrode {430, 431} 

Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Shan in vie of Smith and further in view of U.S. Published Patent Application No. 20170365588 A1 to Chen (referred to hereafter as “Chen”).
Regarding claim 3 (that depends from claim 1), Shan does not appear to explicitly teach the LED chips are micro LED chips formed on a transparent wafer.   Chen shows that it was known to use such transparent wafers (11; Chen paragraph [0030]) with micro LED chips (12; Chen paragraph [0033]).  It would have been obvious to one of ordinary skill in the art to use such a known transparent wafer in the Shan device to avoid undesirable loss or reflection of light during operation of the light emitting device.
Claims 5-6 and 10 is rejected under 35 U.S.C. 103 as unpatentable over Shan in view of Smith and further in view Chen and further in view of U.S. Published Patent Application No. 20170288102 A1 to Farrens (referred to hereafter as “Farrens”).

Regarding claim 5, Shan teaches a manufacturing method for an LED display, for use in mounting multiple micro LED chips formed on a 
Shan does not appear to explicitly teach the LED chips are micro LED chips formed on a transparent wafer.   Chen shows that it was known to use such transparent wafers (11; Chen paragraph [0030]) with micro LED chips (12; Chen paragraph [0033]).  It would have been obvious to one of ordinary skill in the art to use such a known transparent wafer in the Shan device to avoid undesirable loss or reflection of light during operation of the light emitting device.Shan does not explicitly state that the electrodes include pads.  However, Smith shows that electrode pads 4b (Smith Figure 3) with electrically conductive elastic probes {4a} were known for use in die testing devices.  It would have been obvious to combine such 
Shan does not teach a fourth step of positioning the wafer above a display wiring board such that each electrode of the multiple micro LED chips formed on the wafer is arranged above a corresponding second electrode pad provided on the display wiring board, and then placing the wafer on the display wiring board; and a fifth step of irradiating micro LED chips determined to be non-defective with a laser light through the wafer, to selectively lift off, from the wafer, the irradiated micro LED chips, and to mount the lifted-off micro LED chips on the display wiring board. Farrens teaches positioning the wafer {Farrens 8} above a display wiring board {Farrens 8} such that each electrode of the multiple micro LED chips formed on the wafer is arranged above a corresponding second electrode pad {Farrens 34} provided on the display wiring board, and then placing the wafer on the display wiring board {Farrens 32}; and a fifth step of irradiating micro LED chips determined to be non-defective with a laser light through the wafer, to selectively lift off, from the wafer, the irradiated micro LED chips, and to mount the lifted-off micro LED chips on the display wiring board {“the laser irradiation can reflow the solder material to dissociate the defective bonded light emitting device from the transparent backplane” (Farrens abstract). It would have been obvious to one of ordinary skill in the art to combine the Farrens procedure with the Shan device so that defective LEDs could be easily removed and replaced.
Regarding claim 6 (that depends from claim 5), with the combination of Smith with Regarding claim 10 (that depends from claim 5), the Shan wiring board can be the display wiring board and thus used in place of the inspection wiring board, wherein the Farrens fourth step is omitted, and the fifth step is performed following the third step.

Claims 7-9 are rejected under 35 U.S.C. 103 as unpatentable over Shan in view of Smith and further in view Chen and further in view of Farrens and further in view of U.S. Published Patent Application No. 20180366450 A1 to Gardner (referred to hereafter as “Gardner”).
Regarding claim 7 (that depends from claim 5), Farrens teaches the fifth step comprises: supplying a spare micro LED chip to the display wiring board at a missing portion corresponding to a micro LED chip, which has been determined to be defective and has not been lifted off from the wafer {Farrent paragraph [0047] “at least one defective light emitting device 10 can be identified, for example, by testing the light emitting devices as bonded to the backplane 32. Each of the at least one defective light emitting device 10 can be subsequently removed from the backplane 32 for replacement with at least one functional light emitting devices. For example, a vacuum suction can be provided to each selected light emitting device 10”}.

Regarding claim 8 (that depends from claim 7), with the combination of Smith with Shan, each electrode of the micro LED chips and the corresponding second electrode pad {4b} of the display wiring board are electrically connected via a second conductive elastic protrusion {4a} formed on the second electrode pad. Regarding claim 9 (that depends from claim 7), Gardner teaches the adhesive layer is made of a photosensitive adhesive adapted to be subjected to a patterning by exposure and development, and the adhesive layer is provided on the display wiring board in advance {“SU-8 or benzocyclobutene (BCB)” (Gardner paragraph [0058])}.  It would have been obvious to add the adhesive before adding the chips so that the adhesive could be placed on the adhesive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert K Carpenter/Primary Examiner, Art Unit 2826